Per Curiam. — In this case an appeal has been attempted to he perfected from an order entered discharging a receiver appointed on a hill of foreclosure, and appointing another in his place. We have no jurisdiction. The statute with respect to appeals from interlocutory orders regarding receivers (section 123, chapter 110, R. S.) is limited to an order “appointing a receiver, or giving other or further powers or property to a receiver already appointed.” The court, having appointed a receiver, has authority to substitute another for the one originally named, and his action in so doing is not subject to review. The "appeal will therefore he dismissed. Appeal dismissed.